                              UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF TENNESSEE
                                   NASHVILLE DIVISION


 ALVIN HAWKINS,                                    )
                                                   )
        Plaintiff,                                 )
                                                   )
 v.                                                )   No. 3:21-cv-00266
                                                   )
 MIDDLE TENNESSEE PIZZA, INC., et                  )
 al.,                                              )
                                                   )
        Defendant.                                 )

                          MEMORANDUM OPINION AND ORDER

       Pending before the Court is the parties’ unopposed Motion to Approve Stipulated Form of

Notice of Collective Action and to Stay Proceedings (Doc. No. 26). For the reasons that follow,

the Motion will be granted.

I.     BACKGROUND

       Plaintiff Alvin Hawkins worked as a Middle Tennessee Pizza delivery driver. (Doc. No. 1

at 8). Middle Tennessee Pizza operates at least eleven Domino’s Pizza locations in Tennessee (Id.

at 1). Hawkins filed this action on behalf of himself and similarly situated employees consisting

of delivery drivers at the Middle Tennessee Pizza locations in Tennessee. (Id.) Plaintiff argues that

Defendant “repeatedly and willfully violated the [Fair Labor Standards Act] by failing to

adequately reimburse delivery drivers for their delivery-related expenses,” and accordingly

“failing to pay [them] the legally mandated minimum wages for all hours worked.” (Id.).

       Hawkins brought this collective action against Defendants on March 31, 2021, alleging

that they violated the Fair Labor Standards Act (“FLSA”). On May 19, 2021, the parties brought

the instant, unopposed Motion to conditionally certify and to stay the proceedings pending

settlement. (Doc. No. 26).



      Case 3:21-cv-00266 Document 28 Filed 05/24/21 Page 1 of 6 PageID #: 91
II.     LEGAL STANDARD

        Under the FLSA, a collective action "may be maintained against any employer . . . by any

one or more employees for and in behalf of himself or themselves and other employees similarly

situated. No employee shall be a party plaintiff to any such action unless he gives his consent in

writing[.]" 29 U.S.C. § 216(b). “Thus, in order to join a collective action, an employee must (1) be

‘similarly situated’ to the plaintiff who maintains the action, and (2) give his written consent to

join.” Evans v. Caregivers, Inc., No. 3:17-cv-0402, 2017 WL 2212977, at *4 (M.D. Tenn. May 19,

2017) (citing Comer v. Wal—Mart Stores, Inc., 454 F.3d 544, 546 (6th Cir. 2006)). Whereas in a

class action, governed by Federal Rule of Civil Procedure 23, plaintiffs must “opt-out,” those in a

collective action must “opt-in.” See id. “The ‘opt-in’ nature of the collective action heightens the

need for employees to receiv[e] accurate and timely notice concerning the pendency of the

collective action.” Id. (internal quotations and citations omitted); see also Castillo v. Morales, Inc.,

302 F.R.D. 480, 483 (S.D. Ohio 2014).

III.    ANALYSIS

        “District courts conduct a two-phase inquiry to determine whether plaintiffs are similarly

situated: conditional and final certification.” Honaker v. Wright Bros. Pizza, Inc., No. 2:18-cv-

1528, 2020 WL 134137, at *1 (S.D. Ohio Jan. 13, 2020) (citing Frye v. Baptist Mem’l Hosp., Inc.,

495 F. App’x 669, 671 (6th Cir. 2012)). At the conditional certification stage, Plaintiff must show

that the employees in the class are “similarly situated.” See Comer, 454 F.3d at 546. To do so,

Plaintiffs need only “make a modest factual showing” that “his position is similar, not identical, to

the positions held by the putative class members.” Id. at 546-47 (quotation marks and citations

omitted); see also Evans, 2017 WL 2212977, at *5. Courts have consistently held that the standard

for satisfying conditional certification is low and more likely than not results in conditional




                                       2
       Case 3:21-cv-00266 Document 28 Filed 05/24/21 Page 2 of 6 PageID #: 92
certification. Comer, 454 F.3d at 547. At this stage, the Court “does not generally consider the

merits of the claims, resolve factual disputes, or evaluate credibility.” Evans, 2017 WL 2212977,

at *5 (citing Swigart v. Fifth Third Bank, 276 F.R.D. 210, 214 (S.D. Ohio 2011)).

        Courts within the Sixth Circuit have consistently found that “plaintiffs are similarly

situated when they suffer from a single, FLSA-violating policy, and when proof of that policy or

of conduct in conformity with that policy proves a violation as to all the plaintiffs.” Bradford v.

Logan’s Roadhouse, Inc., 137 F. Supp. 3d 1064, 1071 (M.D. Tenn. 2015) (citing O’Brien v. Ed

Donnelly Enters., 575 F.3d 567, 585 (6th Cir. 2009)). A plaintiff may also “meet the similarly

situated requirement if they can demonstrate, at a minimum, that ‘their claims [are] unified by

common theories of defendants' statutory violations, even if the proofs of these theories are

inevitably individualized and distinct.’” Evans, 2017 WL 2212977, at *5 (citing O’Brien, 575 F.3d

at 585). Courts examine several factors when considering whether to grant conditional

certification, including: “(1) whether potential plaintiffs were identified; (2) whether affidavits of

potential plaintiffs were submitted; and, (3) whether there is evidence that defendants maintained

a widespread discriminatory plan affecting those plaintiffs.” Id. (citing Waggoner v. U.S. Bancorp,

110 F. Supp. 3d 759, 765 (N.D. Ohio 2015)). “Once a court determines that the potential opt-in

plaintiffs are ‘similarly situated’ to the named plaintiffs, notice is sent, opt-in forms are filed[,] and

discovery takes place.” Atkinson v. TeleTech Holdings, Inc., No. 3:14-CV-253, 2015 U.S. Dist.

LEXIS 23630, 2015 WL 853234, at *2 (S.D. Ohio Feb. 26, 2015).

        After the parties complete discovery, the Court then moves to the second phase of the

certification process. See Evans, 2017 WL 2212977, at *5 (citing Struck v. PNC Bank N.A., No.

2:11-CV-00982, 2013 U.S. Dist. LEXIS 19444, 2013 WL 571849, at *2 (S.D. Ohio Feb. 13,

2013)). The bar at this stage to determine whether class members are similarly situated is




                                     3
     Case 3:21-cv-00266 Document 28 Filed 05/24/21 Page 3 of 6 PageID #: 93
significantly more stringent. Id. (citing Atkinson, 2015 U.S. Dist. LEXIS 23630, 2015 WL 853234,

at *3). The Court will now turn to whether conditionally certify the class at issue.

       A. Conditional Certification

       Here, Defendant “consents to an Order conditionally certifying this case as a collective

action under the FLSA. . . .” (Doc. No. 26 ¶ 2(a)). The Court nonetheless notes that Plaintiff has

satisfied the low bar and met the “modest factual showing” required for the conditional

certification stage. See Honaker, 2020 WL 134137, at *1; see also Comer, 454 F.3d at 547. Plaintiff

alleges that “Defendants’ stores require their delivery drivers to drive their personal cars to

complete deliveries for them.” (Doc. No. 26-1). Plaintiff also alleges that “Defendants’ stores

failed to properly reimburse delivery drivers for their delivery-related expenses, and instead have

adopted a policy of reimbursing drivers a routinely-evaluated per-mile rate based on store location

and existing gas prices that is less than the IRS standard business mileage rate.” (Id.; see also Doc.

No. 1 ¶¶ 4–5). Plaintiff alleges that “[a]ll delivery drivers at the Defendants’ Domino’s stores,

including Plaintiff, have been subject to the same or similar employment policies and practices.”

(Doc. No. 1 ¶ 5). Accordingly, the Court will grant conditional certification of a collective action

by a class defined as all current and former delivery drivers employed by Defendant’s Domino’s

stores owned, operated, and controlled by Defendants in the state of Tennessee from May 10, 2018

to the present.

       B. Notice, Method of Dissemination, and Opt-In Period

       Plaintiff next asks the Court to approve the stipulated form of notice. (See Doc. No. 26).

Courts have “the authority to supervise notice to potential plaintiffs.” Honaker, 2020 WL 134137,

at *3 (citing Hoffman-LaRoche Inc. v. Sperling, 493 U.S. 165, 172 (1989)). Through “monitoring

preparation and distribution of the notice, a court can ensure that [a notice] is timely, accurate, and




                                     4
     Case 3:21-cv-00266 Document 28 Filed 05/24/21 Page 4 of 6 PageID #: 94
informative.” Hoffman-LaRoche, 493 U.S. at 172. Here, the parties request the Court authorize

the Notice of Opportunity to Join Unpaid Wage Lawsuit. (See Doc. No. 26-1). Having reviewed

the notice, the Court finds it is timely, accurate, and informative. The stipulated notice “clearly

informs putative class members of their rights and how they can elect to participate in the action.”

Evans, 2017 WL 2212977, at *6. The notice also adequately describes the legal claims, notes that

the Defendant is defending against those claims, and references the “legal effects of joining and

not joining the suit.” Id. Accordingly, the Court hereby approves the notice.

       The parties desire to send the notice by email and U.S. mail “unless the notice is returned

as undeliverable.” (Doc. No. 26 at 2). In that case, “Plaintiff’s counsel or a case management

administrator, at Plaintiff’s expense, will process the name of the delivery driver through a Change

of Address database, and will re-send the notice to any new address identified . . . .” (Id.). Courts

have "discretion in deciding how notice is disseminated." Honaker, 2020 WL 134137, at *3. And

courts “within the Sixth Circuit have routinely approved dual notification through regular mail and

email. Evans, 2017 WL 2212977, at *7 (collecting cases). Neither party objects to this form of

notice. Accordingly, the Court finds that such notice is appropriate in this case.

       The proposed notice suggests a 60-day opt-in period. (See Doc. No. 26 at 3). As with dual

notice, courts within the Sixth Circuit have routinely approved 60-day op-in periods. Honaker,

2020 WL 134137, at *3 (citing Cowan v. Nationwide Mutual Insurance Co., No. 2:19-cv-1225,

2019 WL 4667497, at *13 (S.D. Ohio Sep. 25, 2019)). The Court finds this opt-in period to be

reasonable, especially in light of the case law and because neither party objects.

       Last, the parties request that the Court stay proceedings, including Defendants’ obligation

to file an Answer, while they attempt to reach a settlement. (Doc. No. 26 at 3). Accordingly, the

Court will stay the proceedings.




                                     5
     Case 3:21-cv-00266 Document 28 Filed 05/24/21 Page 5 of 6 PageID #: 95
IV.    CONCLUSION

       For the foregoing reasons, the Court GRANTS the parties’ unopposed Motion to Approve

Stipulated Form of Notice of Collective Action and to Stay Proceedings (Doc. No. 26). The Court

conditionally certifies the following collective action class:

       All current and former delivery drivers employed by Defendant’s Domino’s stores owned,

operated, and controlled by Defendants in the state of Tennessee from May 10, 2018 to the present.

       The Court APPROVES the stipulated Form of Notice of Collective Action (Doc. No. 26-

1). Notice shall be sent by regular mail and email in the form stipulated by the parties, and putative

opt-in Plaintiffs shall have sixty (60) days from the date they receive notice to return the consent

form to Plaintiffs' counsel.

       This action is STAYED pending the parties’ settlement negotiations. As agreed by the

parties, the parties shall file a notice with the Court in the event settlement is not achieved to

schedule a case management conference no later than 75 days after the close of the opt-in period.

       IT IS SO ORDERED.


                                               ____________________________________
                                               WAVERLY D. CRENSHAW, JR.
                                               CHIEF UNITED STATES DISTRICT JUDGE




                                      6
      Case 3:21-cv-00266 Document 28 Filed 05/24/21 Page 6 of 6 PageID #: 96
